The opinion of the Court was delivered, by
Trunkey, J.
The Act of February 2oth, 1861, P. L., 43, authorizes the councils of the city of Philadelphia to continue the culvert intended to drain Cohoeksink Creek, from Front ¡Street into the river Delaware. In 1869, the city entered into a contract for the building of the culvert. It was finished in 1872, the mouth being at the low-water line of the river, at the foot of Laurel Street. The plaintiffs’ wharf, held by lease, is materially injured by the tilling of the dock, on its south side and in front of the street, with matter discharged from the culvert. Upon these facts the Court entered non-suit, which judgment is the specification of error. The plaintiffs’ title to the land does not extend beyond the low-water line. Outside that line his right is subject to the control of the Commonwealth under her laws. Neither allegations nor proof show want of care or skill in the construction of the culvert, nor that it drains a larger district than was contemplated by the statute, nor that it casts any substance on the plaintiffs’ land. The alleged nuisance is in the river, where the title is in the Commonwealth, and -where the statute authorized the city to place the mouth of the culvert.
The principle is well settled, that a municipal corporation is not liable to an action for consequential damages to private property, unless it be given by statute, where the act complained of wms done under a valid act of the legislature, and there has been no want of reasonable care or of reasonable skill in the execution of the power, although the same act, if done without legislative sanction, would be actionable: Dill, on Mu. Corp., § 781; O’Connor v. Pittsburgh, 6 Har., 187; Allentown v. Kramer, 23 P. F. S., 406. Nothing appears in the evidence to take this case out of the operation of that principle.
Judgment affirmed.